Hooker, J.
{concurring). Error is assigned upon the direction of a verdict for defendant. This' implies that, upon the evidence and pleading introduced, a prima facie case was made, for the direction of the verdict implies the contrary. It is true that the ground upon which the verdict is directed may be a lack of evidence, or an insufficient declaration, and it would certainly be a convenience to know which. But if no indication is given by the trial judge, a defeated party cannot well be more specific in his assignment.
Therein an assignment of error on a direction of verdict for defendant is distinguishable from a direction for a plaintiff, or a refusal to direct, for plaintiff or defendant, for in either of the latter, cases the appellant can and must point, out a specific defect, which necessarily or at least presumptively enters into the decision.
We have pointed out this distinction in two cases, viz., Conely v. Dudley, 111 Mich. 122; Jackson Bridge & Iron Co. v. Insurance Co., 122 Mich. 433.
When the record affords the appellant the means of making an assignment more specific, we think it should be done, but when there is no means of doing so, as in the cases cited and in the present case, the assignment should be sufficient.
I concur with Mr. Justice Moore in reversing the judgment.